UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09135 Nuveen New York Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen New York Dividend Advantage Municipal Fund (NAN) December 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 143.7% (100.0% of Total Investments) MUNICIPAL BONDS – 143.0% (99.5% of Total Investments) Consumer Discretionary – 1.1% (0.8% of Total Investments) $ 5,300 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 N/R $ 5,454,389 Series 2007A, 5.000%, 12/01/23 Consumer Staples – 7.2% (5.0% of Total Investments) Erie County Tobacco Asset Securitization Corporation, New York, Settlement Backed Bonds, 3/16 at 100.00 BB+ Series 2005A, 5.000%, 6/01/45 Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, 6/16 at 100.00 B Refunding Series 2006A-2, 5.250%, 6/01/26 Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, 6/16 at 100.00 B Series 2006A-3, 5.000%, 6/01/35 New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/16 at 100.00 A1 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 3/16 at 100.00 A1 5.750%, 6/01/33 75 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 3/16 at 100.00 A1 Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– 5.000%, 6/01/34 6/16 at 100.00 B 5.125%, 6/01/42 6/16 at 100.00 B Total Consumer Staples Education and Civic Organizations – 25.4% (17.7% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 B Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.250%, 7/15/40 1/20 at 100.00 BBB– 6.375%, 7/15/43 1/20 at 100.00 BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, 12/20 at 100.00 B Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 Build New York City Resource Corporation, New York, Revenue Bonds, City University of New York – Queens College, Q Student Residences, LLC Project, Refunding Series 2014A: 5.000%, 6/01/32 6/24 at 100.00 Aa2 5.000%, 6/01/43 6/24 at 100.00 Aa2 Build New York City Resource Corporation, New York, Revenue Bonds, Metropolitan College of New 11/24 at 100.00 BB York, Series 2014, 5.250%, 11/01/34 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 AA 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, General Revenue Bonds, New York University, No Opt. Call AA– Series 2001-1, 5.500%, 7/01/20 – AMBAC Insured Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/23 at 100.00 A– Series 2013A, 5.000%, 7/01/44 Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call AA– Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/22 at 100.00 Aa2 Facilities, Series 2012A, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/23 at 100.00 Aa3 Facilities, Series 2013A, 5.000%, 7/01/27 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2015A: 5.000%, 7/01/31 No Opt. Call Aa3 5.000%, 7/01/33 No Opt. Call Aa3 Dormitory Authority of the State of New York, Revenue Bonds, Icahn School of Medicine at Mount 7/25 at 100.00 A– Sinai, Series 2015A, 5.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, 7/19 at 100.00 Baa2 Series 2009, 5.250%, 7/01/29 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/25 at 100.00 A– 2015A, 5.000%, 7/01/45 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009A, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A: 5.000%, 7/01/34 No Opt. Call AA– 5.000%, 7/01/35 No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2010A, 5.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Ba1 2010, 5.250%, 7/01/35 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Ba3 College Refunding, Series 2007-A1, 5.000%, 8/01/46 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University 2/19 at 100.00 A– Project, Series 2009B, 5.250%, 2/01/39 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013: 5.000%, 9/01/38 9/23 at 100.00 A– 5.000%, 9/01/43 9/23 at 100.00 A– Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB Series 2009, 5.750%, 7/01/39 Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University 7/25 at 100.00 AA Project, Refunding Series 2015A, 5.000%, 7/01/40 Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University 7/20 at 100.00 AA Project, Series 2010A, 5.000%, 7/01/40 Monroe County Industrial Development Corporation, New York, Revenue Bonds, St. John Fisher 6/21 at 100.00 BBB+ College, Series 2011, 6.000%, 6/01/30 New Rochelle Corporation, New York, Local Development Revenue Bonds, Iona College Project, Series 2015A: 75 5.000%, 7/01/40 7/25 at 100.00 BBB 85 5.000%, 7/01/45 7/25 at 100.00 BBB New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB 4.750%, 3/01/46 – NPFG Insured 9/16 at 100.00 AA– New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of 1/21 at 100.00 A American Art, Series 2011, 5.000%, 7/01/31 New York City Trust for Cultural Resources, New York, Revenue Bonds, Wildlife Conservation 8/23 at 100.00 AA– Society, Series 2013A, 5.000%, 8/01/33 Onondaga Civic Development Corporation, New York, Revenue Bonds, Le Moyne College Project, 7/25 at 100.00 Baa2 Series 2015, 5.000%, 7/01/40 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB+ College, Series 2007, 5.000%, 10/01/27 St. Lawrence County Industrial Development Agency Civic Development Corporation, New York, Revenue Bonds, Clarkson University Project, Series 2012A: 5.250%, 9/01/33 3/22 at 100.00 A3 5.000%, 9/01/41 3/22 at 100.00 A3 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A– Series 2010A, 5.125%, 9/01/40 Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence 6/19 at 100.00 BBB College Project, Series 2001A Remarketed, 6.000%, 6/01/41 Total Education and Civic Organizations Financials – 3.0% (2.1% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2005, 5.250%, 10/01/35 New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2007, 5.500%, 10/01/37 Total Financials Health Care – 8.4% (5.9% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 3/16 at 100.00 AA– Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 3/16 at 100.00 AA– Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010: 5.000%, 7/01/26 7/20 at 100.00 A 5.200%, 7/01/32 7/20 at 100.00 A Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/21 at 100.00 A Obligated Group, Series 2011A, 5.000%, 5/01/41 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/25 at 100.00 A Obligated Group, Series 2015A, 5.000%, 5/01/43 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 A– 2011A, 6.000%, 7/01/40 Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System 7/20 at 100.00 A– System Inc, Series 2010A, 5.750%, 7/01/30 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 3/16 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 AA Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health 7/21 at 100.00 BBB+ Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage 2/16 at 100.00 N/R Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 1999A, 5.650%, 2/01/39 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 1/16 at 100.00 BB– Series 2001A, 7.125%, 7/01/31 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 3/16 at 100.00 BB– Series 2001B, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 2.6% (1.8% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse 5/20 at 100.00 AA River LLC at SUNY Canton Project Series 2010A, 5.000%, 5/01/40 5 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 3/16 at 100.00 AA+ Series 2002A, 5.500%, 11/01/34 (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/19 at 100.00 AA+ Series 2009J, 4.800%, 5/01/36 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA+ Series 2010D-1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 11/17 at 100.00 Aa2 5.300%, 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2010A, 5/20 at 100.00 Aa2 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue 2/16 at 100.00 Aa1 Bonds, Series 1999I, 6.200%, 2/15/20 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.2% (0.1% of Total Investments) Guam Housing Corporation, Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call N/R Bonds, Series 1998A, 5.750%, 9/01/31 (Alternative Minimum Tax) Industrials – 3.8% (2.6% of Total Investments) Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt 1/25 at 100.00 N/R Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 Total Industrials Long-Term Care – 2.3% (1.6% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AA+ Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa2 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 5.125%, 7/01/30 – ACA Insured 3/16 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 3/16 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village 8/16 at 101.00 N/R Project, Series 2006, 5.500%, 8/01/33 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special No Opt. Call N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1: 5.500%, 7/01/18 7/16 at 100.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 Total Long-Term Care Tax Obligation/General – 12.4% (8.6% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2007 Series D-1: 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA 5.125%, 12/01/26 (UB) 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series B, 5.000%, 8/01/30 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series I, 5.000%, 8/01/32 8/22 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2015 Series B, 5.000%, 8/01/30 8/24 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/16 3/16 at 100.00 AA 25 New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA New York City, New York, General Obligation Bonds, Subseries G-1 Fiscal Series 2012, No Opt. Call AA 5.000%, 4/01/28 New York City, New York, General Obligation Bonds, Tender Option Bond Trust 3324: 18.383%, 3/01/21 (IF) (4) 3/23 at 100.00 AA 18.383%, 3/01/21 (IF) (4) 3/23 at 100.00 AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/18 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/19 – NPFG Insured No Opt. Call AA– Total Tax Obligation/General Tax Obligation/Limited – 27.5% (19.1% of Total Investments) Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 3/16 at 100.00 AA 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call AA Facilities, Series 1993A, 5.875%, 5/15/17 – FGIC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General 3/21 at 100.00 AAA Purpose Series 2011C, 5.000%, 3/15/41 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General No Opt. Call AAA Purpose Series 2012D, 5.000%, 2/15/33 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General 2/23 at 100.00 AAA Purpose Series 2013A, 5.000%, 2/15/43 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General 3/24 at 100.00 AAA Purpose Series 2014C. Group C, 5.000%, 3/15/44 Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2013A, 3/23 at 100.00 AAA 5.000%, 3/15/43 Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2015B. Group A,B&C: 5.000%, 3/15/32 9/25 at 100.00 AAA 5.000%, 3/15/35 9/25 at 100.00 AAA Government of Guam, Business Privilege Tax Bonds, Series 2015D, 5.000%, 11/15/29 No Opt. Call A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A: 5.750%, 2/15/47 2/21 at 100.00 A 5.250%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Refunding Series 2012A: 5.000%, 11/15/27 No Opt. Call AA 5.000%, 11/15/29 11/22 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, No Opt. Call AA Series 2002A, 5.750%, 7/01/18 Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 7/16 at 100.00 A– 5.500%, 1/01/34 New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal No Opt. Call AA Series 2013S-1, 5.000%, 7/15/31 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 5.000%, 11/01/30 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2012 Series E-1: 5.000%, 2/01/37 2/22 at 100.00 AAA 5.000%, 2/01/42 2/22 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate No Opt. Call AAA Fiscal 2013 Series F-1, 5.000%, 2/01/29 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 2/24 at 100.00 AAA Fiscal 2014 Series D-1, 5.000%, 2/01/35 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 11/20 at 100.00 AAA Subordinate Lien Series 2011C, 5.500%, 11/01/35 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 2/21 at 100.00 AAA Subordinate Series 2011-D1, 5.000%, 2/01/35 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 5/19 at 100.00 AAA Tender Option Bond Trust 2015-XF0080, 13.685%, 5/01/32 (IF) New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 4/21 at 100.00 AA– 5.750%, 4/01/41 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA+ 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) (4) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 3/15/29 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.457%, 3/15/37 (IF) (4) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/43 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Total Tax Obligation/Limited Transportation – 16.9% (11.8% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding 11/25 at 100.00 AA– Series 2015D-1, 5.000%, 11/15/30 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D: 5.000%, 11/15/34 11/20 at 100.00 AA– 5.250%, 11/15/40 11/20 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2012E, No Opt. Call AA– 5.000%, 11/15/42 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E, 11/23 at 100.00 AA– 5.000%, 11/15/31 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2015A-1, 5/25 at 100.00 AA– 5.000%, 11/15/45 New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 N/R Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 (5) 10/17 at 100.00 N/R 5.875%, 10/01/46 (6) 10/17 at 102.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade 11/21 at 100.00 A+ Center Project, Series 2011, 5.000%, 11/15/44 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Forth Series 2014: 5.000%, 9/01/33 9/24 at 100.00 AA– 5.000%, 9/01/34 9/24 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 5/25 at 100.00 AA– Eighty-Ninth Series 2015, 5.000%, 5/01/45 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty No Opt. Call AA Eighth Series 2008, Trust 2920, 18.079%, 3/16/17 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth 1/21 at 100.00 AA– Series 2011, 5.000%, 1/15/41 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 3/16 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding No Opt. Call AA– Subordinate Lien Series 2002E, 5.500%, 11/15/20 – NPFG Insured Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call AA– Refunding Bonds, Tender Option Bond Trust 1184, 9.363%, 5/15/16 (IF) Total Transportation U.S. Guaranteed – 11.5% (8.0% of Total Investments) (7) Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– (7) University, Series 2006, 5.000%, 5/01/23 (Pre-refunded 5/01/16) Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA– (7) Center, Series 2006, 5.000%, 7/01/35 (Pre-refunded 7/01/16) (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– (7) 5.000%, 7/01/32 (Pre-refunded 7/01/17) – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 A (7) Obligated Group, Series 2005A, 5.000%, 11/01/34 (Pre-refunded 11/01/16) Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Refunding 7/17 at 100.00 A3 (7) Series 2007A, 5.000%, 7/01/36 (Pre-refunded 7/01/17) Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 A3 (7) 2007B, 5.625%, 7/01/37 (Pre-refunded 7/01/17) Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. 11/16 at 100.00 N/R (7) Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– (7) 5.000%, 12/01/35 (Pre-refunded 6/01/16) – CIFG Insured Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa 5.500%, 2/01/32 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 (Pre-refunded 7/01/16) 7/16 at 101.00 N/R (7) 5.800%, 7/01/23 (Pre-refunded 7/01/16) 7/16 at 101.00 N/R (7) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 N/R (7) Series 2007B, 5.000%, 11/01/30 (Pre-refunded 5/01/17) 35 New York City, New York, General Obligation Bonds, Fiscal Series 2006A, 5.000%, 8/01/25 8/16 at 100.00 N/R (7) (Pre-refunded 8/01/16) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A: 5.000%, 12/15/26 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA 5.000%, 12/15/27 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1993B, No Opt. Call AA+ (7) 5.000%, 1/01/20 (ETM) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1999B, 1/22 at 100.00 AA+ (7) 5.500%, 1/01/30 (Pre-refunded 1/01/22) Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health 7/21 at 100.00 N/R (7) Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 (Pre-refunded 7/01/21) Total U.S. Guaranteed Utilities – 14.1% (9.8% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 9/24 at 100.00 A– 5.000%, 9/01/44 Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A: 5.000%, 5/01/36 – AGM Insured 5/21 at 100.00 AA 5.000%, 5/01/38 5/21 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, No Opt. Call A– 5.000%, 9/01/37 Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue No Opt. Call BB+ Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue 1/16 at 100.00 N/R Cogeneration Partners Facility, Series 1998, 5.500%, 1/01/23 (Alternative Minimum Tax) Utility Debt Securitization Authority, New York, Restructuring Bonds, Refunding Series 2015, 12/25 at 100.00 AAA 5.000%, 12/15/32 Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE: 5.000%, 12/15/33 12/23 at 100.00 AAA 5.000%, 12/15/34 12/23 at 100.00 AAA 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 6.6% (4.6% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 A– Series 2010, 5.625%, 7/01/40 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/21 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 New York City Municipal Water Finance Authority, New York, Water and Sewer System Second 6/24 at 100.00 AA+ General Resolution Revenue Bonds, Fiscal Series 2014DD, 5.000%, 6/15/35 New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds 4/20 at 100.00 AAA Master Financing, Series 2010C, 5.000%, 10/15/35 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water 6/21 at 100.00 AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2011B, 5.000%, 6/15/41 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water 6/25 at 100.00 AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated SRF Series 2015A, 5.000%, 6/15/40 Total Water and Sewer $ 650,105 Total Municipal Bonds (cost $639,896,063) Shares Description (1) Value COMMON STOCKS – 0.7% (0.5% of Total Investments) Airlines – 0.7% (0.5% of Total Investments) American Airlines Group Inc., (8) $ 3,314,480 Total Common Stocks (cost $2,431,776) Total Long-Term Investments (cost $642,327,839) Floating Rate Obligation – (7.6)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (19.5)% (9) Variable Rate Demand Preferred Shares, at Liquidation Value – (18.5)% (10) Other Assets Less Liabilities – 1.9% Net Assets Applicable to Common Shares – 100% $ 481,110,963 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Common Stocks — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to the timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2015, the cost of investments was $605,011,215. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.750% to 2.300%. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.875% to 2.350%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating of such securities. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120– day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 13.6%. Variable Rate Demand Preferred Shares, at Liquidation Value, as a percentage of Total Investments is 12.9%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 29,2016
